Citation Nr: 0605635	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-26 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to a certificate of eligibility 
for assistance in acquiring an automobile or other conveyance 
with special adaptive equipment, or for special adaptive 
equipment only.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active naval service from August 1974 to 
September 1979 and from January 1986 to June 1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 2003 and May 2004 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that a rating decision in August 2000 denied 
a claim by the veteran for a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with special adaptive equipment, or for special adaptive 
equipment only.  The veteran initiated and completed at 
timely appeal to the Board of the RO's denial of his claim.  
In December 2001, the Board remanded the matter for the 
scheduling of a hearing which had been requested by the 
veteran.  However, in March 2002, the veteran stated in 
writing that he wished to withdraw his appeal on the issue of 
entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment, or for special adaptive equipment only.  
The veteran's March 2002 statement complied with the 
requirements of the applicable regulation, 38 C.F.R. 
§ 20.204, for the withdrawal of an appeal and was, therefore, 
effective as of the date the veteran's statement was received 
by VA, March 14, 2002, and the notice of disagreement and the 
substantive appeal which he had previously filed on the issue 
of entitlement to a certificate of eligibility for assistance 
in acquiring an automobile or other conveyance with special 
adaptive equipment, or for special adaptive equipment only, 
were deemed to have been withdrawn.  Because on March 14, 
2002, the time within which a timely notice of disagreement 
might be filed on that issue had expired, see 38 C.F.R. 
§ 20.302(a), (c) (2005), the filing of a timely notice of 
disagreement with the RO's August 2000 rating action was then 
precluded.  Consequently, the August 2000 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  In 
December 2003, the veteran submitted additional evidence in 
an attempt to reopen his claim.  The May 2004 rating decision 
found that the additional evidence concerning the veteran's 
entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment, or for special adaptive equipment only, 
which had been received since the prior final denial of the 
claim in August 2000 was not new and material, and the 
current appeal on that issue ensued.  

Although, in a statement of the case furnished to the veteran 
in February 2005, a Decision Review Officer (DRO) at the RO 
found that new and material evidence had been received to 
reopen the claim of entitlement to a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance with special adaptive equipment, or for 
special adaptive equipment only, nevertheless, the Board must 
determine whether new and material evidence has been 
presented or secured before considering a claim which was the 
subject of a prior final disallowance.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

On December 14, 2005, the veteran testified at an electronic 
(video conference) hearing before the undersigned Veterans 
Law Judge.  A transcript of that hearing is of record.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to reopen 
and substantiate his claims, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  During the pendency of this appeal, the veteran has not 
been entitled to service-connected compensation for permanent 
and total disability due to the loss or loss of use of one or 
both lower extremities.

3.  An unappealed RO decision in August 2000 denied the 
veteran's claim of entitlement to a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance with special adaptive equipment, or for 
special adaptive equipment only.

4.  Evidence received since August 2000 is new but does not 
raise a reasonable possibility of substantiating the 
veteran's claim for a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with special adaptive equipment, or for special adaptive 
equipment only.   

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing are not met.  38 U.S.C.A. §§ 2101(a), 5107 (West 
2002); 38 C.F.R. § 3.809 (2005).

2.  A rating decision in August 2000, which denied 
entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment, or for special adaptive equipment only, 
is final.  38 U.S.C.A. § 7105 (West 2002).

3.  Additional evidence received since August 2000 is not new 
and material, and the claim of entitlement to a certificate 
of eligibility for assistance in acquiring an automobile or 
other conveyance with special adaptive equipment, or for 
special adaptive equipment only, is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence which is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) which is necessary to substantiate 
the claim; (2) which VA will seek to provide; (3) which the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
which pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim but it is not error to 
provide remedial notice in a case pending before VA on 
November 9, 2000.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 120 (2005).

VCAA notice letters were furnished by the RO to the veteran 
on the issue of entitlement to specially adapted housing in 
December 2003 and on the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to a certificate of eligibility for assistance in acquiring 
an automobile or other conveyance with special adaptive 
equipment, or for special adaptive equipment only, in March 
2004.  The RO's letter on the issue of entitlement to 
specially adapted housing informed the veteran of the 
evidence needed to substantiate his claim, of the evidence 
which VA had obtained and would attempt to obtain, and of the 
evidence which he should submit in support of his claim.  The 
RO's letter on the on the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to a certificate of eligibility for assistance in acquiring 
an automobile or other conveyance with special adaptive 
equipment, or for special adaptive equipment only, informed 
the veteran of the evidence needed to reopen his claim, of 
the evidence which VA had obtained, and of the evidence which 
he should submit to reopen his claim.  The RO's letters on 
both issues advised the veteran that it was his 
responsibility to make sure that VA received all pertinent 
records not in the custody of a federal department or agency.  
These VCAA notice letters thus included the first three 
elements of notice discussed by the Court in Pelegrini.  
Although the RO did not explicitly request in the VCAA notice 
letters that the veteran provide any evidence in his 
possession he thought was relevant to his claims, it did 
advise him in the statements of the case furnished to him on 
the issues in appellate status that his claims could not be 
reopened and substantiated without appropriate evidence such 
that any deficiency in the wording of the notice was a 
harmless error.  Furthermore, during the appeal periods in 
this case, the veteran has had ample opportunity to identify 
any existing evidence which might serve to reopen or to 
substantiate his claims and to submit evidence and argument 
in support of his claims.  In light of the foregoing, the 
Board concludes that any deficiency in the wording or in the 
timing of the VCAA notices did not affect the essential 
fairness of the adjudication of the veteran's claims and that 
VA has satisfactorily complied with its duty to notify 
pursuant to the VCAA and its implementing regulations.   See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).

VA has also fulfilled the duty to notify pursuant to the VCAA 
and its implementing regulations.  VA obtained the veteran's 
VA and private treatment records which reflect evaluation of 
the severity of his service-connected disabilities during the 
appeal periods.  In addition, VA afforded the veteran an 
examination by the Chief of the Neurology Service of a VA 
Medical Center (VAMC) to assess his subjective complaint of 
loss of use of his lower extremities.  The veteran has not 
identified any additional existing evidence which might be 
relevant to the claims on appeal.  Therefore, the Board finds 
that further assistance is not required and the case is ready 
for appellate review.

I. Legal Criteria

Criteria For Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing requires that the veteran must be 
entitled to service-connected compensation for permanent and 
total disability due to:
(1)  The loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair, (4) the loss 
or loss of use of one lower extremity together with the loss 
or loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2005).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d) (2005).

Criteria For Eligibility For Automobile With Special Adaptive 
Equipment Or For Special Adaptive Equipment Only 

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran has service-connected loss or permanent 
loss of use of one or both feet, one or both hands, or, a 
permanent impairment of vision bilaterally.  38 U.S.C.A. §§ 
3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2005).  For 
adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
required. 38 C.F.R. § 3.808(b)(iv) (2003).  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. 
§ 3.350(a)(2) (2003).

Attempt to Reopen Claim Which Was Subject of Prior Final 
Denial.  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

Competent Medical Evidence

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Competent Lay Evidence

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) 
(2005).

Total Disability Evaluations For Compensation

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2005).  

Permanent Total Disability

Permanence of total disability will be taken to exist 
when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  The 
permanent loss of use of both hands or of both feet or 
one hand and one foot or of the sight of both eyes or 
becoming permanently helpless or bedridden constitutes 
permanent total disability.  The age of the disabled 
person may be considered to determine permanence.  
38 C.F.R. § 3.340(b) (2005).

II.  Factual Background 

The record reveals that the veteran has the following 
service-connected disabilities: residuals of a postoperative 
fusion of the cervical spine, C6-7, with a history of 
cervical strain, evaluated as 60 percent disabling; 
chondromalacia of the right knee, evaluated as 20 percent 
disabling; a duodenal ulcer, evaluated as 20 percent 
disabling; a scar, residual of an appendectomy, with pain and 
with an incisional hernia, evaluated as 10 percent disabling; 
and prostatitis, evaluated as non-compensably (zero percent) 
disabling.  The veteran's combined evaluation for 
compensation is 80 percent.  He is in receipt of a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) from January 8, 
1998.  

The veteran's TDIU was granted by rating decision in March 
1998.  The basis of the grant of TDIU was the opinion of a VA 
physician who conducted a spine examination of the veteran in 
February 1998 that the veteran would be unable to maintain 
gainful employment due to: marked limitation of motion of his 
neck; essentially no use of his right arm secondary to pain; 
right leg pain, the etiology of which was undetermined; and 
problems with his right knee. 

With regard to the disabilities which the VA examining 
physician found render the veteran unable to maintain 
substantially gainful employment, the Board notes that the 
veteran is service-connected for disabilities of the cervical 
spine (neck) and of the right knee but not for a disability 
of the right upper extremity or for a disability of the right 
lower extremity other than the knee.  

In December 1998, the Director of a VA Medical Center (VAMC) 
notified the veteran that the Major Medical Equipment 
Committee of the VAMC had approved his request for a VA-
provided motorized wheelchair after the veteran canceled an 
appointment for an evaluation by a staff physician of the 
physical medicine and rehabilitation service and the staff 
physician reviewed an MRI report.  However, the Board notes 
that there is no evidence of record that any physician, VA or 
non-VA, has ever found that the veteran has lost the use of 
one or both of his lower extremities or that he has lost the 
use of one or both of his upper extremities.

In February 2000, the veteran was seen by a VA occupational 
therapist, who reported that the veteran could not flex his 
right shoulder past 80 degrees due to pain.  The VA 
occupational therapist did not report a finding that the 
veteran had loss of use of his right upper extremity.

At a VA neurological examination in May 2000, it was noted 
that the veteran's medical history included a cervical spine 
laminectomy in 1997.  The examiner reported that the veteran 
used a wheelchair and stated that he could not walk.  In July 
2000, the examining VA neurologist reported, however, that 
diagnostic studies, including MRIs of the veteran's cervical 
spine and lumbar spine, showed "no structural evidence" for 
the veteran's claimed symptoms.

In December 2004, the veteran was afforded a VA compensation 
and pension examination by the Chief of the Neurology Service 
of the VAMC in connection with the claims currently on appeal 
to the Board.  The examiner noted that the veteran arrived 
for the examination in a motorized scooter and refused to 
climb out of the scooter for an examination although he 
stated that he was able to walk short distances using a 
walker.  After review of the veteran's VA medical treatment 
records and a clinical examination, the examiner reported 
that the objective findings of his clinical examination of 
the veteran were not consistent with the veteran's subjective 
complaints or even consistent with a recent neurological 
evaluation in August 2004 which, he stated had found fairly 
normal left-sided motor function with poor cooperation by the 
veteran and ? [questionable] weakness on the right.  The VA 
Chief of the Neurology Service reported that the clinical 
examination showed that the veteran had no motor neuron 
signs, atrophy, or contracture which would be expected for 
someone to have "paralysis" due to a cervical fusion and 
the veteran's sphincter function was too good for the degree 
of deficits in the lower extremities which a person would 
have from a cervical lesion.

The veteran was scheduled for a VA outpatient neurological 
consultation in February 2005.  However, the consulting VA 
physician reported that at the time set for the examination 
the veteran was uncooperative with the neurological 
examination and very uncooperative with a motor and sensory 
examination.  

In support of his claims, the veteran submitted copies of 
treatment notes dated in 2005 from a VA urology clinic, a VA 
pain management clinic, and a VA primary care clinic.  The 
veteran asserted that these VA outpatient treatment notes 
showed that, as he has alleged, he has loss of use of 
extremities.  The Board notes, however, that the VA treatment 
notes in question contain no finding or opinion that the 
veteran has loss of use of either lower extremity or of 
either upper extremity.

At the hearing before the undersigned Veterans Law Judge in 
December 2005, the veteran testified that "I'm losing the 
use of my lower legs..."  The veteran testified that he did 
not know why he was losing the use of his lower legs but that 
it had nothing to do with cervical fusion surgery which he 
had had for his service-connected cervical spine disability.

With regard to the evidence of record set forth above, the 
evidence dated in 2004 and in 2005 constitutes additional 
evidence added to the record since the prior final 
disallowance of the veteran's claim for a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance with special adaptive equipment, or for 
special adaptive equipment only, in August 2000.  The 
evidence of record set forth above which was earlier in time 
was of record in August 2000.

III. Analysis

Specially Adapted Housing

The veteran is not entitled to a certificate of eligibility 
in acquiring specially adapted housing because he does not 
have a qualifying service-connected disability.  

It is not in dispute that the veteran is not blind and is not 
service-connected for blindness or for any other eye 
disorder, and so that basis for eligibility is not present in 
his case.  

Whether an individual has loss of use of a lower extremity or 
of an upper extremity so as to "preclude locomotion" as 
that term is defined in 38 C.F.R. § 3.809(d) is, the Board 
finds, a question requiring medical judgment and thus is a 
medical issue on which the only probative evidence would be 
competent medical evidence, such as a medical opinion.  There 
is no competent medical evidence of record in this case that 
the veteran has loss of use of either lower extremity or of 
either upper extremity.  See 38 C.F.R. § 3.159(a)(1) (2005).  

The veteran's statements of record to treating and examining 
VA physicians that he believes that he has lost the use of 
his legs are thus lacking in probative value because, as a 
layman, the veteran is not qualified to offer an opinion on a 
question of medical diagnosis or a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

In addition, it must be noted that, while the veteran is in 
receipt of TDIU, there has been no adjudicative action in his 
case finding that he has permanent total disability due to 
service connected disability(ies) of his extremities, and so, 
on that basis, he is likewise not entitled to a certificate 
of eligibility in acquiring specially adapted housing.  The 
Board, therefore, concludes that entitlement to a certificate 
of eligibility in acquiring specially adapted housing is not 
established.  See 38 U.S.C.A. § 2101(a) (West 2002); 
38 C.F.R. § 3.809 (2005).

As the preponderance of the evidence is against the veteran's 
claim for a certificate of eligibility in acquiring specially 
adapted housing, the benefit of the doubt doctrine does not 
apply on that issue.  38 U.S.C.A. § 5107(b) (West 2002). 
  
Automobile With Special Adaptive Equipment Or Special 
Adaptive Equipment Only

The evidence of record at the time of the prior final 
disallowance of the veteran's claim for a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance with special adaptive equipment, or for 
special adaptive equipment only, in August 2000 and the 
evidence of record received on that issue since August 2000 
are set forth above the Factual Background section of this 
decision.

With regard to the evidence added to the record since August 
2000, the veteran's testimony attributing an alleged loss of 
use of his lower extremities to service-connected disability 
is not new in that he had made that assertion prior to the 
August 2000 rating action.  The medical evidence added to the 
record since August 2000 is new but it is not material 
because it does not raise a reasonable possibility of 
substantiating the veteran's claim of entitlement to a 
certificate of eligibility for assistance in acquiring an 
automobile or other conveyance with special adaptive 
equipment, or for special adaptive equipment only, and, 
indeed, is actually contrary to that claim.  The additional 
medical evidence, including the findings reported by the VA 
Chief of Neurology Service, do not show service-connected 
loss or loss of use of one or both feet or loss or loss of 
use of one or both hands or service-connected ankylosis of 
one or both knees or of one or both hips.  

In sum, none of the additional evidence received since August 
2000 is new and material, and so the veteran is not entitled 
to reopening of his claim for a certificate of eligibility 
for assistance in acquiring an automobile or other conveyance 
with special adaptive equipment, or for special adaptive 
equipment only.  See 38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).    


ORDER

Entitlement to specially adapted housing is denied.

New and material evidence not having been received to reopen 
a claim of entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with special adaptive equipment, or for special adaptive 
equipment only, the appeal on that issue is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


